DETAILED ACTION
Information Disclosure Statement
An information disclosure statement has not been received. If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1, 4-5, 11 and 16, added a new Claim 21 and cancelled Claims 2-3 and 12-15. Accordingly, Claims 1, 4-11 and 16-21 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 05/19/2022, with respect to rejection of Claims 1 and 11 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection is set forth below necessitated by Applicant amendments to Claims 1 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6, 8-11 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al (US 2020/0137931) in view of Sasaki et al (US 2020/0084060). 
Regarding Claim 1, Lee (In Figs 1-3) discloses a heat sink (230), (¶ 46, II. 1-12, ¶ 51, II. 1-5), (Fig 3) comprising: 
a first flange (flange of 230 positioned above 240), (Fig 3); 
a second flange (flange of 230 positioned above 240); and 
5an accordion-shaped medial portion (medial portion of 230 positioned between 240/240), continuous between the first flange and the second flange (Fig 3), wherein: 
the first flange (flange of 230 positioned above 240) and the second flange (flange of 230 positioned above 240) are configured to be attached onto a top surface of a circuit board (210), (Fig 3); 
10the accordion-shaped medial portion includes troughs (trough of 230 positioned above 221) on a proximal side of the accordion-shaped medial portion (Fig 3) and crests (crests of 230 positioned above 170/222) on a distal side of the accordion-shaped medial portion (Fig 3), such that the heat sink (230) is configured to disperse heat away from the circuit board (210), (¶ 51, II. 1-5), 
the accordion-shaped medial portion (medial portion of 230 positioned between 240/240) includes planar sections (planar sections of 230 positioned in-between 240/170/221/222/240) between the troughs and the crests (Fig 3); and 
at least one of the planar sections (planar section of 230 positioned in-between 240/170) has a height which is different than a height of each of a remainder of the planar sections (planar sections of 230 positioned in-between 170/221/222/240) such that the heat sink (230) is shaped for accommodating components (170/221/222) of various sizes on the circuit board (210), (Fig 3).
Examiner Note; Lee (In Fig 3) provides shielding for several components with different heights [0008]. To comply with this requirement the planar sidewalls are illustrated with different heights, teaching or suggesting the limitation of Claim 1 drawn to “at least one of the planar sections has a height which is different than a height of each of a remainder of the planar sections”.
[0008] Another aspect of the disclosure is to provide a shielding film that can be maintained in close contact with a printed circuit board and an electronic part, thereby providing shielding for a wide area irrespective of dimensions of the electronic part (e.g., height, shape, etc.).
However Lee does not disclose the accordion-shaped medial portion includes troughs on a proximal side of the accordion-shaped medial portion.
Instead Sasaki (In Figs 9-12) teaches the accordion-shaped medial portion (21/22) includes troughs (22) on a proximal side of the accordion-shaped medial portion (21/22), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki with the accordion-shaped medial portion including troughs on a proximal side of the accordion-shaped medial portion to benefit from transferring the heat generated by the heat generating element and dissipating the heat into the atmosphere (Sasaki, ¶ 77, II. 5-8).
Regarding Claim 4, Lee in view of Sasaki disclose the limitations of Claim 1, however Lee (In Figs 1-3 and 4C) further disclose wherein the first flange (flange of 230 positioned above 240) or the second flange (flange of 230 positioned above 240) is planar (Fig 3).
Regarding Claim 6, Lee in view of Sasaki disclose the limitations of Claim 1, however Lee as modified does not disclose wherein the heat sink further comprising a thermal pad underneath one of the troughs.
Instead Sasaki (In Figs 9-12) teaches wherein the heat sink (2) further comprising a thermal pad (7) underneath one of the troughs (22), (Fig 12).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki with a thermal pad underneath one of the troughs of the heat sink to benefit from transferring the heat generated by the heat generating element and dissipating the heat into the atmosphere (Sasaki, ¶ 77, II. 5-8).
Regarding Claim 8, Lee in view of Sasaki disclose the limitations of Claim 1, however Lee as modified does not disclose wherein the troughs and the crests are arcuate.
Instead Sasaki (In Figs 9-12) further disclose wherein the troughs (22) and the crests (22) are arcuate (Fig 12).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki with throughs and crests of the heat sink being arcuate to benefit from providing formability in ductile sheet metals such as aluminum without causing ductile fractures under acute angle formation.
Regarding Claim 9, Lee in view of Sasaki disclose the limitations of Claim 1, however Lee (In Figs 1-3) further disclose wherein the heat sink (230) is formed of sheet metal (¶ 46, II. 1-12).
Regarding Claim 10, Lee in view of Sasaki disclose the limitations of Claim 1, however Lee (In Figs 1-3) further disclose wherein the heat sink (230) is of single piece 20construction (¶ 46, II. 1-12) (Fig 3).
Regarding Claim 11, Lee (In figs 1-3) discloses an apparatus (100) comprising: 
a circuit board (210), (Fig 3); and 
a heat sink (230), (¶ 46, II. 1-12, ¶ 51, II. 1-5); wherein: 
5the heat sink (230) comprises a first flange (flange of 230 positioned above 240), a second flange (flange of 230 positioned above 240), (Fig 3), and an accordion-shaped medial portion (medial portion of 230 positioned between 240/240) continuous between the first flange and the second flange (Fig 3); 
the first flange (flange of 230 positioned above 240) and the second flange (flange of 230 positioned above 240) are attached onto a top surface of the circuit board 210), (Fig 3); 
10the accordion-shaped medial portion (medial portion of 230 positioned between 240/240) includes troughs (trough of 230 positioned above 221) on a proximal side of the accordion-shaped medial portion (Fig 3) and crests (crests of 230 positioned above 170/222) on a distal side of the accordion-shaped medial portion (Fig 3) such that the heat sink (230) is configured to disperse heat away from the circuit board (210), (¶ 51, II. 1-5),
the accordion-shaped medial portion (medial portion of 230 positioned between 240/240) includes planar sections (planar sections of 230 positioned in-between 240/170/221/222/240) between the troughs and the crests (Fig 3); and 
at least one of the planar sections (planar section of 230 positioned in-between 240/170) has a height which is different than a height of each of a remainder of the planar sections (planar sections of 230 positioned in-between 170/221/222/240) such that the heat sink (230) accommodates components (170/221/222) of various sizes on the circuit board (210), (Fig 3).
Examiner Note; Lee (In Fig 3) provides shielding for several components with different heights [0008]. To comply with this requirement the planar sidewalls are illustrated with different heights, teaching or suggesting the limitation of Claim 1 drawn to “at least one of the planar sections has a height which is different than a height of each of a remainder of the planar sections”.
[0008] Another aspect of the disclosure is to provide a shielding film that can be maintained in close contact with a printed circuit board and an electronic part, thereby providing shielding for a wide area irrespective of dimensions of the electronic part (e.g., height, shape, etc.).
However Lee does not disclose the accordion-shaped medial portion includes troughs on a proximal side of the accordion-shaped medial portion.
Instead Sasaki (In Figs 9-12) teaches the accordion-shaped medial portion (21/22) includes troughs (22) on a proximal side of the accordion-shaped medial portion (21/22), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki with the accordion-shaped medial portion including troughs on a proximal side of the accordion-shaped medial portion to benefit from transferring the heat generated by the heat generating element and dissipating the heat into the atmosphere (Sasaki, ¶ 77, II. 5-8).
Regarding Claim 17, Lee in view of Sasaki discloses the limitations of Claim 11, however Lee as modified does not disclose wherein the apparatus further comprising a thermal pad between one of the troughs and the circuit board.
Instead Sasaki (In Figs 9-12) further disclose wherein the apparatus further comprising a thermal pad (7) between one of the troughs (22) and the circuit board (5), (Fig 12).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki with a thermal pad between one of the troughs and the circuit board to benefit from transferring the heat generated by the heat generating element and dissipating the heat into the atmosphere (Sasaki, ¶ 77, II. 5-8).
Regarding Claim 18, Lee in view of Sasaki discloses the limitations of Claim 11, however Lee as modified does not disclose wherein the troughs and the crests are 15arcuate. 
Instead Sasaki (In Figs 9-12) further disclose wherein the troughs (22) and the crests (22) are 15arcuate (Fig 12).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki with throughs and crests of the heat sink being arcuate to benefit from providing formability in ductile sheet metals such as aluminum without causing ductile fractures under acute angle formation.
Regarding Claim 19, Lee in view of Sasaki disclose the limitations of Claim 11, however Lee (In Figs 1-3) further disclose wherein the heat sink (230) is formed of sheet metal (¶ 46, II. 1-12).
Regarding Claim 20, Lee in view of Sasaki disclose the limitations of Claim 11, however Lee (In Figs 1-3) further disclose wherein the heat sink (230) is of single piece 20construction, (¶ 46, II. 1-12) (Fig 12).
Claims 5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Sasaki and further in view of Ritter (WO2019159014A1).
Regarding Claim 5, Lee in view of Sasaki discloses the limitation of Claim 1, however Lee as modified does not disclose wherein a spring pin configured 5to attach the first flange or the second flange to the circuit board.
Instead Ritter (In Fig 1) teaches wherein a spring pin (170), (Page 2, II. 20-21) configured 5to attach the first flange (flange on which 170 is disposed on) or the second flange (flange on which 170 is disposed on) to the circuit board (110), (Page 6, II. 30-33, Page 7, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki and further with Ritter with a spring pins attaching the first or the second flange to the circuit board to benefit from holding the heatsink assembly together and maintain proper thermal contact between the heatsink and the component on the circuit board (Page 6, II. 30-33, Page 7, II. 1-3).
Regarding Claim 16, Lee in view of Sasaki discloses the limitation of Claim 11, however Lee as modified does not disclose wherein the first flange or the second flange is attached to the circuit board by a spring pin.
Instead Ritter (In Fig 1) teaches wherein the first flange (flange on which 170 is disposed on) or the second flange (flange on which 170 is disposed on) is attached to the circuit board (110) by a spring pin (170), (Page 6, II. 30-33, Page 7, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki and further with Ritter with the first flange or the second flange being attached to the circuit board by a spring pin to benefit from holding the heatsink assembly together and maintain proper thermal contact between the heatsink and the component on the circuit board (Page 6, II. 30-33, Page 7, II. 1-3).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Sasaki and further in view of Aukzemas (US 7,344,345).
Regarding Claim 7, Lee in view of Sasaki discloses the limitation of Claim 1, however Lee as modified does not disclose wherein a length of the first flange is different from a length of the second flange.
Instead Aukzemas (in Fig 1) teaches wherein a length of the first flange (25 with 23 accommodating 27/31) is different from a length of the second flange (25 disposed directly on top of 19/13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki and further with Aukzemas with the first flange having a length different than the second flange to benefit from yielding a large area sink fins by permitting more space on the heat sink base pad for fin area and allowing less space and smaller footprint using threaded stud as compared to a captive screw while reducing number of parts in the assembly (Aukzemas, Col 2, II. 65-67, Col 3, II. 1-1-2).
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Sasaki further in view of Yamanaka (US 2005/0180116) and further in view of Lee Hwan (US 2015/0373870).
Regarding Claim 21, Lee (In Figs 1-3) disclose an apparatus (100) comprising: 
a circuit board (210), (Fig 3); and 
a heat sink (230), (¶ 46, II. 1-12, ¶ 51, II. 1-5); 
wherein: the heat sink comprises a first flange (flange of 230 positioned above 240), a second flange (flange of 230 positioned above 240), and an accordion-shaped medial portion (medial portion of 230 positioned between 240/240) continuous between the first flange and the second flange (Fig 3); 
the first flange (flange of 230 positioned above 240) and the second flange (flange of 230 positioned above 240) are attached onto a top surface of the circuit board (210), (Fig 3); and 
the accordion-shaped medial portion (medial portion of 230 positioned between 240/240) includes troughs (trough of 230 positioned above 221) on a proximal side of the accordion-shaped medial portion (Fig 3) and crests (crests of 230 positioned above 170/222) on a distal side of the accordion-shaped medial portion (Fig 3) such that the heat sink (230) is configured to disperse heat away from the circuit board (210), (¶ 51, II. 1-5).
However Lee does not disclose the accordion-shaped medial portion includes troughs on a proximal side of the accordion-shaped medial portion.
Instead Sasaki (In Figs 9-12) teaches the accordion-shaped medial portion (21/22) includes troughs (22) on a proximal side of the accordion-shaped medial portion (21/22), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki with the accordion-shaped medial portion including troughs on a proximal side of the accordion-shaped medial portion to benefit from transferring the heat generated by the heat generating element and dissipating the heat into the atmosphere (Sasaki, ¶ 77, II. 5-8).
However Lee as modified does not disclose the troughs make contact with higher-temperature components of the circuit board; and the crests leave lower-temperature components of the circuit board uncovered or exposed.
Instead Yamanaka (In Figs 5-6) teaches wherein the troughs (throughs of 21 in direct thermal contact with casing 11 of semiconductor 10), (Fig 5) make contact with higher-temperature components (10) of the circuit board (30), (Fig 6); and 
the crests (crests of 21 accommodating 41/42), (Fig 6) leave lower-temperature components (41/42) of the circuit board (30) uncovered or exposed (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki and further with Yamanaka with throughs making contact with higher-temperature components of the circuit board and crests leaving lower-temperature components of the circuit board to benefit from efficiently releasing the heat in the higher temperature component while utilizing dead space between the heatsink and substrate to accommodate the lower temperature components (Yamanaka, ¶ 5, II. 1-5, ¶ 59, II. 14-19).
However, Yamanaka is silent with respect to semiconductor component (10) being a higher-temperature component and condenser (41) being a lower-temperature components.
Instead Lee Hwan (In Fig 4) teaches switching device (140) being a higher temperature component and capacitor (120) being a lower-temperature component (¶ 43, II. 1-5).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Lee with Sasaki further with Yamanaka and further with Lee Hwan with components being higher-temperature components and components being lower-temperature components to benefit from providing heat dissipation means for the higher-temperature components, forming an efficiency compact size with optimal heat dissipation efficiency (¶ 43, II. 1-5, ¶ 3, II. 1-6).

 					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835